Exhibit 10.16

 

GRID DYNAMICS INTERNATIONAL, INC.

2018 STOCK PLAN

 

1. Establishment. Purpose and Term of Plan.

 

1.1. Establishment. The Grid Dynamics International, Inc. 2018 Stock Plan (the
“Plan”), including Addendum A attached hereto, is hereby established effective
as of November 12, 2018.

 

1.2. Purpose. The purpose of the Plan is to advance the interests of the Company
and its shareholders by providing an incentive to attract, retain and reward
persons performing services for the Company and any entities that the Company
designates as within the Participating Company Group and by motivating such
persons to contribute to the growth and profitability of the Company. The
Company intends that the Plan comply with Section 409A of the Code (including
any amendments or replacements of such section) and the Listing Rules, and the
Plan shall be so construed.

 

1.3. Term of Plan. The Plan shall continue in effect for the period from the
above effective date until its termination by the Board or at the close of
business on the date which falls ten (10) years after the effective date,
whichever is earlier.

 

2. Definitions and Construction.

 

2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

 

(a) “Applicable Laws” means all applicable laws, rules, regulations and
requirements, including, but not limited to, all applicable U.S. federal or
state laws, any stock exchange rules or regulations, and the applicable laws,
rules or regulations of any other country or jurisdiction where Options are
granted under the Plan or Participants reside or provide services, as such laws,
rules, and regulations shall be in effect from time to time.

 

(b) “Award” means an Option granted under the Plan.

 

(c) “Award Agreement” means a written or electronic agreement between the
Company and a Participant setting forth the terms, conditions and restrictions
of the Award granted to the Participant.

 

(d) “Board” means the board of directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s).

 



 

 

 

(e) “Cause” means, unless such term or an equivalent term is otherwise defined
with respect to an Award by the Participant’s Award Agreement or written
contract of employment or service, any of the following: (i) the Participant’s
theft, dishonesty, willful misconduct, breach of fiduciary duty for personal
profit, or falsification of any Participating Company-documents or records; (ii)
the Participant’s material failure to abide by a Participating Company’s code of
conduct or other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); (iii) the Participant’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of a Participating Company (including,
without limitation, the Participant’s improper use or disclosure of a
Participating Company’s confidential or proprietary information); (iv) any
intentional act by the Participant which has a material detrimental effect on a
Participating Company’s reputation or business; (v) the Participant’s repeated
failure or inability to perform any reasonable assigned duties after written
notice from a Participating Company of, and a reasonable opportunity to cure,
such failure or inability; (vi) any material breach by the Participant of any
employment or service agreement between the Participant and a Participating
Company, which breach is not cured pursuant to the terms of such agreement; or
(vii) the Participant’s conviction (including any plea of guilty or nolo
contendere) of any criminal act involving fraud, dishonesty, misappropriation or
moral turpitude, or which impairs the Participant’s ability to perform his or
her duties with a Participating Company.

 

(f) “Change in Control” means, unless such term or an equivalent term is
otherwise defined with respect to an Award by the Participant’s Award Agreement
or written contract of employment or service, the occurrence of any of the
following:

 

(i) an Ownership Change Event or a series of related Ownership Change Events
(collectively, a “Transaction”) in which the shareholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the Transaction, direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting securities of the Company or, in
the case of an Ownership Change Event described in Section 2.1(t)(iii), the
entity to which the assets of the Company were transferred (the “Transferee”),
as the case may be; or

 

(ii) the liquidation or dissolution of the Company.

 

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

 

(h) “Committee” means the compensation committee or other committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by the Board. Unless the powers of the Committee have been
specifically limited, the Committee shall have all of the powers of the Board
granted herein, including, without limitation, the power to amend or terminate
the Plan at any time, subject to the terms of the Plan and any applicable
limitations imposed by law.

 

2

 

 

(i) “Company” means Grid Dynamics International, Inc., a California corporation,
or any successor corporation thereto.

 

(j) “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a Director) to a Participating Company,
provided that the identity of such person, the nature of such services or the
entity to which such services are provided would not preclude the Company from
offering or selling securities to such person pursuant to the Plan in reliance
on either the exemption from registration provided by Rule 701 under the
Securities Act or, if the Company is required to file reports pursuant to
Section 13 or 15(d) of the Exchange Act, registration on a Form S-8 Registration
Statement under the Securities Act.

 

(k) “Director” means a member of the Board or of the board of directors of any
other Participating Company.

 

(l) “Disability” means the inability of the Participant, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
the Participant’s position with the Participating Company Group because of the
sickness or injury of the Participant.

 

(m) “Employee” means any person treated as an employee (including an Officer or
a Director who is also treated as an employee) in the records of a Participating
Company and, with respect to any Incentive Stock Option granted to such person,
who is an employee for purposes of Section 422 of the Code; provided, however,
that neither service as a Director nor payment of a director’s fee shall be
sufficient to constitute employment for purposes of the Plan. The Company shall
determine in good faith and in the exercise of its discretion whether an
individual has become or has ceased to be an Employee and the effective date of
such individual’s employment or termination of employment, as the case may be.
For purposes of an individual’s rights, if any, under the terms of the Plan as
of the time of the Company’s determination of whether or not the individual is
an Employee, all such determinations by the Company shall be final, binding and
conclusive as to such rights, if any, notwithstanding that the Company or any
court of law or governmental agency subsequently makes a contrary determination
as to such individual’s status as an Employee.

 

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(o) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Board, in its discretion, or by the Company,
in its discretion, if such determination is expressly allocated to the Company
herein, subject to the following:

 

(i) If, on such date, the Stock is listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be
the closing price of a share of Stock (or the mean of the closing bid and asked
prices of a share of Stock if the Stock is so quoted instead) as quoted on the
Nasdaq National Market, The Nasdaq Small Cap Market or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value shall be established shall be the last day on which
the Stock was so traded prior to the relevant date, or such other appropriate
day as shall be determined by the Board, in its discretion.

 



3

 

 

(ii) If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Board in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse, and
subject to the applicable requirements, if any, of Section 409A of the Code and
Section 260.140.50 of Title 10 of the California Code of Regulations.

 

(p) “GDD” means GDD International Holding Company, a Delaware corporation, or
any successor corporation thereto, the Parent of the Company.

 

(q) “Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.

 

(r) “Insider” means an Officer, a Director of the Company or other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.

 

(s) “Listing Rules” The Rules Governing the Listing of Securities on the Stock
Exchange.

 

(t) “Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) or which does not qualify as an Incentive Stock Option.

 

(u) “Officer” means any person designated by the Board as an officer of the
Company.

 

(v) “Option” means a right granted under Section 6 to purchase Stock pursuant to
the terms and conditions of the Plan. An Option may be either an Incentive Stock
Option or a Nonstatutory Stock Option.

 

(w) “Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the shareholders of the Company of more
than fifty percent (50%) of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company.

 

(x) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

 

(y) “Participant” means any eligible person who has been granted one or more
Awards.

 

4

 

 

(z) “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation or any entity which the Company determines it has a
sufficient interest in and would benefit by making grants of Awards to motivate
Employees, Directors or Consultants of such entity to provide services to such
entity.

 

(aa) “Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies.

 

(bb) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.

 

(cc) “Securities Act” means the Securities Act of 1933, as amended.

 

(dd) “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
Service to the Participating Company Group or a change in the Participating
Company for which the Participant renders such Service, provided that there is
no interruption or termination of the Participant’s Service. Furthermore, a
Participant’s Service shall not be deemed to have terminated if the Participant
takes any military leave, sick leave, or other bona fide leave of absence
approved by the Company. However, if any such leave taken by a Participant
exceeds ninety (90) days, then on the ninety-first (91st) day following the
commencement of such leave the Participant’s Service shall be deemed to have
terminated, unless the Participant’s right to return to Service is guaranteed by
statute or contract or this provision would be contrary to applicable local law.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, a leave of absence shall not be treated as Service for purposes
of determining vesting under the Participant’s Award Agreement. Except as
otherwise provided by the Board, in its discretion, the Participant’s Service
shall be deemed to have terminated either upon an actual termination of Service
or upon the corporation for which the Participant performs Service ceasing to be
a Participating Company. For purposes of determining when termination of Service
as occurred, the Board shall not take into account any notice of termination
period required under applicable law if the Participant is not actively
providing services during such period. Subject to the foregoing, the Company, in
its discretion, shall determine whether the Participant’s Service has terminated
and the effective date of and reason for such termination.

 

(ee) “Stock” means the common stock of the Company as adjusted from time to time
in accordance with Section 4.2.

 

(ff) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

(gg) “Ten Percent Shareholder” means a person who, at the time an Award is
granted to such person, owns stock possessing more than ten percent (10%) of the
total combined voting power (as defined in Section 194.5 of the California
Corporations Code) of all classes of stock of a Participating Company within the
meaning of Section 422(b)(6) of the Code.

 

5

 

 

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

 

3. Administration.

 

3.1 Administration by the Board. The Plan shall be administered by the Board.
All questions of interpretation of the Plan or of any Award shall be determined
by the Board, and such determinations shall be final and binding upon all
persons having an interest in the Plan or such Award.

 

3.2 Authority of Officers. Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, determination or election.

 

3.3 Powers of the Board. In addition to any other powers set forth in the Plan
and subject to the provisions of the Plan, the Board shall have the full and
final power and authority, in its discretion:

 

(a) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock to be subject to each Award;

 

(b) to designate Options as Incentive Stock Options or Nonstatutory Stock
Options;

 

(c) to determine the Fair Market Value of shares of Stock or other property;

 

(d) to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired upon the exercise thereof,
including, without limitation, (i) the exercise price of the Award, (ii) the
method of payment for shares purchased upon the exercise of the Award, (iii) the
method for satisfaction of any tax withholding obligation arising in connection
with the Award or such shares, including by the withholding or delivery of
shares of stock, (iv) the timing, terms and conditions (including, without
limitation, any minimum period for which an Award must be held before it can be
exercised and/or any performance targets which must be achieved before an Award
can be exercised) of the exercisability of the Award or the vesting of any
shares acquired upon the exercise thereof, (v) the time of the expiration of the
Award, (vi) the effect of the Participant’s termination of Service on any of the
foregoing, and (vii) all other terms, conditions and restrictions applicable to
the Award or such shares not inconsistent with the terms of the Plan;

 

(e) to approve one or more forms of Award Agreement;

 

6

 

 

(f) to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired upon
the exercise thereof;

 

(g) to accelerate, continue, extend or defer the exercisability of any Award or
the vesting of any shares acquired upon the exercise thereof, including with
respect to the period following a Participant’s termination of Service;

 

(h) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt supplements or sub-plans to, or alternative versions of,
the Plan, including, without limitation, as the Board deems necessary or
desirable to comply with the laws of, or to accommodate the tax policy or custom
of, foreign jurisdictions in which Awards may be granted; and

 

(i) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Board may deem
advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.

 

3.4 Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.

 

3.5 Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or officers or employees of the Participating
Company Group, members of the Board and any officers or employees of the
Participating Company Group to whom authority to act for the Board or the
Company is delegated shall be indemnified by the Company against all reasonable
expenses, including attorneys’ fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan, or
any right granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct in duties; provided,
however, that within sixty (60) days after the institution of such action, suit
or proceeding, such person shall offer to the Company, in writing, the
opportunity at its own expense to handle and defend the same.

 



7

 

 

4. Shares Subject To Plan.

LR17.03(3)

 

4.1 (a) Maximum Number of Shares Issuable. Subject to adjustments and
requirements of the Listing Rules, in particular Section 4.2 and Section 4.1(b)
to 4.1(d) in the Addendum A, the maximum aggregate number of shares of Stock
that may be issued under the Plan shall be, subject to the separate approval of
the shareholders of the Company and the shareholders of ASL and the requirements
of applicable law, no more than 5,000,000 (five million), which shall consist of
authorized but unissued or reacquired shares of Stock or any combination
thereof. If an outstanding Award for any reason expires or is terminated or
canceled or if shares of Stock are acquired upon the exercise of an Award
subject to a Company repurchase option and are repurchased by the Company at the
Participant’s exercise or purchase price, the shares of Stock allocable to the
unexercised portion of such Award or such repurchased shares of Stock shall
again be available for issuance under the Plan. Notwithstanding the foregoing,
at any such time as the offer and sale of securities pursuant to the Plan is
subject to compliance with Section 260.140.45 of Title 10 of the California Code
of Regulations (“Section 260.140.45”), the total number of shares of Stock
issuable upon the exercise of all outstanding Awards (together with options
outstanding under any other stock plan of the Company) and the total number of
shares provided for under any stock bonus or similar plan of the Company shall
not exceed thirty percent (30%) (or such other higher percentage limitation as
may be approved by the shareholders of the Company pursuant to Section
260.140.45) of the then outstanding shares of the Company as calculated in
accordance with the conditions and exclusions of Section 260.140.45.

 

4.2 Adjustments for Changes in Capital Structure. Subject to any required action
by the shareholders of the Company, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the shareholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate and proportionate adjustments shall
be made in the number and class of shares subject to the Plan and to any
outstanding Awards, in the ISO Share Limit set forth in Section 5.3(a), and in
the exercise or purchase price per share of any outstanding Awards in order to
prevent dilution or enlargement of Participants’ rights under the Plan. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” If a majority of the shares which are of the same class as the
shares that are subject to outstanding Awards are exchanged for, converted into,
or otherwise become (whether or not pursuant to an Ownership Change Event)
shares of another corporation (the “New Shares”), the Committee may unilaterally
amend the outstanding Awards to provide that such Awards are for New Shares. In
the event of any such amendment, the number of shares subject to, and the
exercise or purchase price per share of, the outstanding Awards shall be
adjusted in a fair and equitable manner as determined by the Committee, in its
discretion. Any fractional share resulting from an adjustment pursuant to this
Section 4.2 shall be rounded down to the nearest whole number, and the exercise
price per share shall be rounded up to the nearest whole cent. In no event may
the exercise price of any Award be decreased to an amount less than the par
value, if any, of the stock subject to the Award. Such adjustments shall be
determined by the Board, and its determination shall be final, binding and
conclusive.

 

5. Eligibility and Option Limitations.

 

5.1 Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants and Directors.

 



8

 

 

5.2 Participation in Plan. Awards are granted solely at the discretion of the
Board. Eligible persons may be granted more than one Award. However, eligibility
in accordance with this Section shall not entitle any person to be granted an
Award, or, having been granted an Award, to be granted an additional Award.

 

5.3 Incentive Stock Option Limitations.

 

(a) Maximum Number of Shares Issuable Pursuant to Incentive Stock Options. The
maximum aggregate number of shares of Stock that may be issued under the Plan
pursuant to all Awards other than Incentive Stock Options shall be the number of
shares reserved for issuance under the Plan and determined in accordance with
Section 4.1 (the “ISO Share Limit”), subject to adjustment as provided in
Section 4.2.

 

(b) Persons Eligible. An Incentive Stock Option may be granted only to a person
who, on the effective date of grant, is an Employee. Any person who is not an
Employee on the effective date of the grant of an Option to such person may be
granted only a Nonstatutory Stock Option. An Incentive Stock Option granted to a
prospective Employee upon the condition that such person become an Employee
shall be deemed granted effective on the date such person commences Service as
an Employee, with an exercise price determined as of such date in accordance
with Section 6.1.

 

(c) Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock plans of the Participating
Company Group, including the Plan) become exercisable by a Participant for the
first time during any calendar year for stock having a Fair Market Value greater
than One Hundred Thousand Dollars ($100,000), the portions of such options which
exceed such amount shall be treated as Nonstatutory Stock Options. For purposes
of this Section 5.3, options designated as Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of stock shall be determined as of the time the option with respect to
such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section, such different limitation shall
be deemed incorporated herein effective as of the date and with respect to such
Options as required or permitted by such amendment to the Code. If an Option is
treated as an Incentive Stock Option in part and as a Nonstatutory Stock Option
in part by reason of the limitation set forth in this Section, the Participant
may designate which portion of such Option the Participant is exercising. In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.

 

6. Terms and Conditions of Options.

 

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Board shall from time to time
establish. Award Agreements may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:

 

LR17.03(9)

 

6.1 Exercise Price. The exercise price for each Option shall be established in
the discretion of the Board; provided, however, that the exercise price per
share for an Option shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the Option. Notwithstanding the
foregoing, an Option (whether an Incentive Stock Option or a Non statutory Stock
Option) may be granted with an exercise price lower than the minimum exercise
price set forth above if such Option is granted pursuant to an assumption or
substitution for another option in a manner qualifying under the provisions of
Section 424(a) of the Code.

 



9

 

 

6.2 Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions (including, without
limitation, any minimum period for which an Award must be held before it can be
exercised and/or any performance targets which must be achieved before an Award
can be exercised) as shall be determined by the Board and set forth in the Award
Agreement evidencing such Option; provided, however, that (a) no Option shall be
exercisable after the expiration of ten (10) years after the effective date of
grant of such Option, (b) no Incentive Stock Option granted to a Ten Percent
Shareholder shall be exercisable after the expiration of five (5) years after
the effective date of grant of such Option, and (c) with the exception of (i) an
Option granted to an Officer, a Director or a Consultant and (ii) an Option that
is exercisable based on the accomplishment of specific performance-based
milestones, no Option shall become exercisable at a rate less than twenty
percent (20%) per year over a period of five (5) years from the effective date
of grant of such Option, subject to the Participant’s continued Service. Subject
to the foregoing, unless otherwise specified by the Board in the grant of an
Option, any Option granted hereunder shall terminate ten (10) years after the
effective date of grant of the Option, unless earlier terminated in accordance
with its provisions. Any Awards granted but not exercised may be cancelled if
the Participant so agrees and new Awards may be granted to the Participant
provided that such new Awards fall within the limits prescribed by Section 4.1,
excluding the cancelled Awards, and are otherwise granted in accordance with the
terms of the Plan.

 

6.3 Payment of Exercise Price.

 

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash or by check or cash equivalent,
(ii) by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Participant having a Fair Market Value not less than the
exercise price, (iii) by delivery of a properly executed notice together with
irrevocable instructions to a broker providing for the assignment to the Company
of the proceeds of a sale or loan with respect to some or all of the shares
being acquired upon the exercise of the Option (including, without limitation,
through an exercise complying with the provisions of Regulation T as promulgated
from time to time by the Board of Governors of the Federal Reserve System) (a
“Cashless Exercise”), (iv) by promissory note, (v) by such other consideration
as may be approved by the Board from time to time to the extent permitted by
applicable law, or (vi) by any combination thereof. The Board may at any time or
from time to time, by approval of or by amendment to the standard forms of Award
Agreement described in Section 8, or by other means, grant Options which do not
permit all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.

 



10

 

 

(b) Limitations on Forms of Consideration.

 

(i) Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. Unless otherwise provided by the Board, an Option may
not be exercised by tender to the Company, or attestation to the ownership, of
shares of Stock unless such shares either have been owned by the Participant for
more than six (6) months (and were not used for another Option exercise by
attestation during such period) or were not acquired, directly or indirectly,
from the Company.

 

(ii) Cashless Exercise. The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise.

 

6.4 Lapse of Options.

 

(a) Option Exercisability. Subject to earlier termination of the Option as
otherwise provided by this Plan and unless a longer exercise period is provided
by the Board in the grant of an Option and set forth in the Award Agreement, an
Option shall terminate immediately upon the Participant’s termination of Service
to the extent that it is then unvested and shall be exercisable after the
Participant’s termination of Service to the extent it is then vested only during
the applicable time period determined in accordance with this Section and
thereafter shall terminate:

 

(i) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of the Option’s term as set
forth in the Award Agreement evidencing such Option (the “Option Expiration
Date”) or such other period of time as is set forth in the Notice of Grant of
Stock Option.

 

(ii) Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable on the date
on which the Participant’s Service terminated, may be exercised by the
Participant’s legal representative or other person who acquired the right to
exercise the Option by reason of the Participant’s death at any time prior to
the expiration of the Option Expiration Date or such other period of time as is
set forth in the Notice of Grant of Stock Option. The Participant’s Service
shall be deemed to have terminated on account of death if the Participant dies
within three (3) months (or such longer period of time as determined by the
Board, in its discretion) after the Participant’s termination of Service.

 

(iii) Termination for Cause. Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service with the Participating Company Group
is terminated for Cause, the Option shall terminate and cease to be exercisable
immediately upon such termination of Service.

 

(iv) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of the Option Expiration Date or such other period
of time as is set forth in the Notice of Grant of Stock Option.

 



11

 

 

(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing other
than termination for Cause, if the exercise of an Option within the applicable
time periods set forth in Section 6.4(a) is prevented by the provisions of
Section 11 below, the Option shall remain exercisable until thirty (30) days
after the date such exercise first would no longer be prevented by such
provisions, but in any event no later than the Option Expiration Date.

 

6.5 Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. No Option shall be assignable or transferable
by the Participant, except by will or by the laws of descent and distribution or
to a revocable trust. Notwithstanding the foregoing, to the extent permitted by
the Board, in its discretion, and set forth in the Award Agreement evidencing
such Option, a Nonstatutory Stock Option shall be assignable or transferable
subject to the applicable limitations, if any, described in Section 260.140.41
of Title 10 of the California Code of Regulations, Rule 701 under the Securities
Act, and the General Instructions to Form S-8 Registration Statement under the
Securities Act.

 

7. True-up Policy.

 

7.1. Covenant to Grant True-up Options. Covenant to Grant True-up Options.
Subject to separate approval by its shareholders in connection with the adoption
of the Plan, the Board has adopted a True-Up Option Policy (“Policy”), which
provides as follows:

 

(a) The purpose of the Policy is to protect Participants under the Plan from the
dilutive effects of subsequent qualified equity financings (“Financings”) by the
Company.

 

(b) For the purposes of this Policy, a Financing is qualified if it results in
an issuance of a new stock or recapitalization of existing stock leading to
dilution of the Participant’s share of the Company value, regardless of the
value of the consideration tendered for the stock, if any.

 

(c) The Policy will be implemented by granting options for shares of Stock after
each Financing to all eligible Participants under the Plan, provided such
Participants (a) have received options under this Plan before the latest
Financing and (b) remain eligible to receive options under the regular
eligibility criteria of the Plan (“Qualified Participants”).

 

(d) The options will be granted at the then fair market value of the Stock.

 

(e) The number of shares of Stock that may be issued upon exercise of all
Options to be granted to each Qualified Participant as may reasonably be
determined by the Board at each Financing will be calculated based on the
dilution of the equity value of such Participant.

 

(f) This Policy shall remain in effect until such time as the Company has raised
one hundred million U.S. Dollars ($100,000,000) in aggregate Financings.

 

12

 

 

(g) Upon exceeding one hundred million U.S. Dollars ($100,000,000) in aggregate
Financing, the Policy will no longer apply to the extent any Financing (or part
thereof) exceeded the aforesaid aggregate threshold.

 

Notwithstanding anything to the contrary contained herein, this Section 7.1 may
not be amended without the approval of the Board, including the chief executive
officer of the Company.

 

8. Standard Forms of Award Agreements.

 

8.1 Award Agreements. Each Award shall comply with and be subject to the terms
and conditions set forth in the appropriate form of Award Agreement approved by
the Board and as amended from time to time. No Award or purported Award shall be
a valid and binding obligation of the Company unless evidenced by a fully
executed Award Agreement. Any Award Agreement may consist of an appropriate form
of Notice of Grant and a form of Agreement incorporated therein by reference, or
such other form or forms, including electronic media, as the Committee may
approve from time to time.

 

8.2 Authority to Vary Terms. The Board shall have the authority from time to
time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.

 

9. Change in Control.

 

9.1 Effect of Change in Control on Awards.

 

(a) Accelerated Vesting. The Board may, in its sole discretion, provide in any
Award Agreement or, in the event of a Change in Control, may take such actions
as it deems appropriate to provide for the acceleration of the exercisability
and vesting in connection with such Change in Control of any or all outstanding
Awards and shares acquired upon the exercise thereof upon such conditions,
including termination of the Participant’s Service prior to, upon, or following
such Change in Control, and to such extent as the Board shall determine.

 

(b) Assumption or Substitution of Awards. In the event of a Change in Control,
the surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of any Participant, either assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award for the
Acquiror’s stock; provided however, that in the event any cash is to be paid by
the Acquiror to the Company’s shareholders in connection with the Change of
Control, the Company must, unless otherwise agreed to by the Participant, cash
out the vested portion of the Award (and unvested portion of the Award, to the
extent determined by the Board in accordance with Subsection (c) below) pursuant
to Subsection (c) below. For purposes of this Section, an Award shall be deemed
assumed if, following the Change in Control, the Award confers the right to
receive, subject to the terms and conditions of the Plan and the applicable
Award Agreement, for each share of Stock subject to the Award immediately prior
to the Change in Control, the consideration (whether stock, cash, other
securities or property or a combination thereof) to which a holder of a share of
Stock on the effective date of the Change in Control was entitled. Any Award or
portions thereof which are neither assumed or continued by the Acquiror in
connection with the Change in Control nor exercised nor cashed out pursuant to
Subsection (c) below as of the time of consummation of the Change in Control
shall terminate and cease to be outstanding effective as of the time of
consummation of the Change in Control. Notwithstanding the foregoing, shares
acquired upon exercise of an Award prior to the Change in Control and any
consideration received pursuant to the Change in Control with respect to such
shares shall continue to be subject to all applicable provisions of the Award
Agreement evidencing such Award except as otherwise provided in such Award
Agreement.

 



13

 

 

(c) Cash-Out of Awards. The Board may, in its sole discretion and without the
consent of any Participant, determine that, upon the occurrence of a Change in
Control, each or any Award outstanding immediately prior to the Change in
Control shall be canceled in exchange for a payment with respect to each vested
share (and each unvested share, if so determined by the Board) of Stock subject
to such canceled Award in cash in an amount having a Fair Market Value equal to
the Fair Market Value of the consideration to be paid per share of Stock in the
Change in Control over the exercise price per share under such Award (the
“Spread”). In the event such determination is made by the Board, the Spread
(reduced by applicable withholding taxes, if any) shall be paid to Participants
in respect of their canceled Awards as soon as practicable following the date of
the Change in Control and in respect of the unvested portion of their canceled
Awards in accordance with the vesting schedule applicable to such Awards as in
effect prior to the Change in Control.

 

9.2 Federal Excise Tax Under Section 4999 of the Code.

 

(a) Excess Parachute Payment. In the event that any acceleration of vesting
pursuant to an Award and any other payment or benefit received or to be received
by a Participant would subject the Participant to any excise tax pursuant to
Section 4999 of the Code due to the characterization of such acceleration of
vesting, payment or benefit as an “excess parachute payment” under Section 280G
of the Code, the Participant may elect, in his or her sole discretion, to reduce
the amount of any acceleration of vesting called for under the Award in order to
avoid such characterization.

 

(b) Determination by Independent Accountants. To aid the Participant in making
any election called for under Section 9.2(a), no later than the date of the
occurrence of any event that might reasonably be anticipated to result in an
“excess parachute payment” to the Participant as described in Section 9.2(a),
the Company shall request a determination in writing by independent public
accountants selected by the Company (the “Accountants”). As soon as practicable
thereafter, the Accountants shall determine and report to the Company and the
Participant the amount of such acceleration of vesting, payments and benefits
which would produce the greatest after-tax benefit to the Participant. For the
purposes of such determination, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
the Accountants may reasonably charge in connection with their services
contemplated by this Section 9.2(b).

 



14

 

 

10. Tax Withholding.

 

10.1 Tax Withholding in General. The Company shall have the right to deduct from
any and all payments made under the Plan, or to require the Participant, through
payroll withholding, cash payment or otherwise, including by means of a Cashless
Exercise of an Option, to make adequate provision for, the federal, state, local
and foreign taxes (including income taxes, payment on account and employment
taxes or social insurance contributions), if any, required by law to be withheld
by the Participating Company Group with respect to an Award or the shares
acquired pursuant thereto. The Company shall have no obligation to deliver
shares of Stock or to release shares of Stock from an escrow established
pursuant to an Award Agreement until the Participating Company Group’s tax
withholding obligations have been satisfied by the Participant.

 

10.2 Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise of an Award, or to accept from the Participant the tender of, a
number of whole shares of Stock having a Fair Market Value, as determined by the
Company, equal to all or any part of the tax withholding obligations of the
Participating Company Group. The Fair Market Value of any shares of Stock
withheld or tendered to satisfy any such tax withholding obligations shall not
exceed the amount determined by the applicable minimum statutory withholding
rates.

 

11. Compliance with Securities Law.

 

The grant of Awards and the issuance of shares of Stock upon exercise of Awards
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities. Awards may not be
exercised if the issuance of shares of Stock upon exercise would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. In addition, no Award may be exercised
unless (a) a registration statement under the Securities Act shall at the time
of exercise of the Award be in effect with respect to the shares issuable upon
exercise of the Award or (b) in the opinion of legal counsel to the Company, the
shares issuable upon exercise of the Award may be issued in accordance with the
terms of an applicable exemption from the registration requirements of the
Securities Act. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares hereunder shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to the exercise of any Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

15

 

 

In connection with the foregoing, the terms set forth in Addendum A shall only
apply for so long as ASL is required to impose such provisions under applicable
laws and/or the Listing Rules.

 

12. Amendment or Termination of Plan.

 

12.1 Amendment or Termination of the Plan. The Board may amend, suspend or
terminate the Plan at any time. However, subject to changes in applicable law,
regulations or rules that would permit otherwise, without the approval of the
Company’s shareholders, there shall be (a) no increase in the maximum aggregate
number of shares of Stock that may be issued under the Plan (except as may be
permitted by the Listing Rules and by operation of the provisions of Section
4.2), (b) no change in the class of persons eligible to receive Incentive Stock
Options, and (c) no other amendment of the Plan that would require approval of
the Company’s shareholders under any applicable law, regulation or rule,
including the rules of any stock exchange or market system upon which the Stock
may then be listed. No amendment, suspension or termination of the Plan shall
affect any then outstanding Award unless expressly provided by the Board. Except
as provided by the next sentence, no amendment, suspension or termination of the
Plan may adversely affect any then outstanding Award without the consent of the
Participant. Notwithstanding any other provision of the Plan to the contrary,
the Board may, in its sole and absolute discretion and without the consent of
any participant, amend the Plan or any Award Agreement, to take effect
retroactively or otherwise, as it deems necessary or advisable for the purpose
of conforming the Plan or such Award Agreement to any present or future law,
regulation or rule applicable to the Plan, including, but not limited to,
Section 409A of the Code.

 

13. Miscellaneous Provisions.

 

13.1 Repurchase Rights. Shares issued under the Plan may be subject to a right
of first refusal, one or more repurchase options, or other conditions and
restrictions as determined by the Board in its discretion at the time the Award
is granted. The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company. Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.

 

13.2 Provision of Information. At least annually, copies of the Company’s
balance sheet and income statement for the just completed fiscal year shall be
made available to each Participant and purchaser of shares of Stock upon the
exercise of an Award. The Company shall not be required to provide such
information to key employees whose duties in connection with the Company assure
them access to equivalent information. Furthermore, the Company shall deliver to
each Participant such disclosures as are required in accordance with Rule 701
under the Securities Act.

 



16

 

 

13.3 Rights as Employee, Consultant or Director. No person, even though eligible
pursuant to Section 5, shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant. Nothing in the
Plan or any Award granted under the Plan shall confer on any Participant a right
to remain an Employee, Consultant or Director or interfere with or limit in any
way any right of a Participating Company to terminate the Participant’s Service
at any time. To the extent that an Employee of a Participating Company other
than the Company receives an Award under the Plan, that Award shall in no event
be understood or interpreted to mean that the Company is the Employee’s employer
or that the Employee has an employment relationship with the Company.

 

13.4 Rights as a Shareholder. A Participant shall have no rights as a
shareholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.2 or another provision of the Plan. The shares of Stock to be
allotted upon the exercise of an Award shall be subject to all the provisions of
the Bylaws of the Company for the time being in force and shall rank pari passu
in all respects with the existing fully paid shares in issue on the date on
which those shares of Stock are allotted on exercise of the Award and
accordingly shall entitle the holders to participate in all dividends or other
distributions paid or made after the date on which shares are allotted other
than any dividends or distributions previously declared or recommended or
resolved to be paid or made if the record date thereof shall be on or before the
date on which the shares are allotted.

 

13.5 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.

 

13.6 Retirement and Welfare Plans. Neither Awards made under this Plan nor
shares of Stock or cash paid pursuant to such Awards shall be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any Participating Company’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing such
benefits.

 

13.7 Severability. If any one or more of the provisions (or any part thereof) of
this Plan shall be held invalid, illegal or unenforceable in any respect, such
provision shall be modified so as to make it valid, legal and enforceable, and
the validity, legality and enforceability of the remaining provisions (or any
part thereof) of the Plan shall not in any way be affected or impaired thereby.

 

13.8 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.

 



17

 

 

13.9 Choice of Law. Except to the extent governed by applicable U.S. federal
law, the validity, interpretation, construction and performance of the Plan and
each Award Agreement shall be governed by the laws of the State of California,
without regard to its conflict of law rules. Any disputes under the Plan shall
be resolved only in the state and federal courts located in Contra Costa County,
California.

 

13.10 Shareholder Approval. The Plan or any increase in the maximum aggregate
number of shares of Stock issuable thereunder as provided in Section 4.1 (the
“Authorized Shares”) shall be approved by a majority of the outstanding
securities of the Company entitled to vote by the later of (i) within twelve
(12) months before or after the date of adoption of the Plan or the date the
agreement is entered into or (ii) prior to or within twelve (12) months of the
granting of any Option or issuance of any security under the Plan or agreement
in California. Any options granted to any person in California that is exercised
before security holder approval is obtained shall be rescinded if security
holder approval is not obtained as the manner described in the preceding
sentence. Awards granted prior to security holder approval of the Plan or in
excess of the Authorized Shares previously approved by the security holders
shall become exercisable no earlier than the date of security holder approval of
the Plan or such increase in the Authorized Shares, as the case may be.

 

18

 

 

ADDENDUM TO GRID DYNAMICS INTERNATIONAL, INC.
2018 STOCK PLAN

 

Notwithstanding anything to the contrary contained in the Grid Dynamics
International, Inc. 2018 Stock Plan (the “Plan”), the operation of the Plan
(including any grants to participants under the Plan) shall be subject to the
requirements of The Stock Exchange of Hong Kong Limited. On this basis, the
following provisions of the Plan are supplemented as set forth below:

 

1.Section 2.1 of the Plan is amended to add the following definitions

 

“ASL” means Automated Systems Holdings Limited, an exempted company incorporated
in Bermuda with limited liability, the shares of which are listed on Main Board
of The Stock Exchange of Hong Kong Limited, an ultimate holding company of the
Company.

 

2.Section 4.1 of the Plan is amended to add the following provisions immediately
after the end of Section 4.1:

 

(b) Limitation of Total Number of Shares Issuable. Subject to paragraph 4.1(d),
the total number of Shares which may be issued upon exercise of all Options to
be granted under the Plan and any other share option plans of the Company shall
not in aggregate exceed 10% of the total number of Shares in issue as at date of
approval of the adoption of the Plan (i.e. the Adoption Date), unless the
Company obtains a fresh approval from its shareholders and the shareholders of
ASL pursuant to paragraphs 4.1(c) or 4.1(d). Options lapsed in accordance with
the terms of the Plan and (as the case may be) such other share option plans of
the Company shall not be counted for the purpose of calculating such 10% limit.
If an outstanding Award for any reason lapses or is terminated or canceled
pursuant to its terms, the shares of Stock allocable to the lapsed Award shall
again be available for issuance under the Plan.

 

(c) Refreshment of Limitation of Total Number of Shares Issuable. The Company
may seek approval by its shareholders and the shareholders of ASL in general
meeting to refresh the 10% limit set out in paragraph 4.1(b) such that the total
number of Shares which may be issued upon exercise of all Options to be granted
under the Plan and any other share option plans of the Company under the limit
as “refreshed” shall not exceed 10% of the total number of Shares in issue as at
the date of approval to refresh such limit. Options previously granted under any
share option plans of the Company (including those outstanding, cancelled,
lapsed in accordance with the Plan or exercised Options) shall not be counted
for the purpose of calculating the limit as “refreshed”. ASL shall send a
circular to the shareholders of which containing the information required under
rule 17.02(2)(d) of the Listing Rules and the disclaimer required under rule
17.02(4) of the Listing Rules.

 

(d) Beyond Limitation of Total Number of Shares Issuable. The Company may seek
separate approval by its shareholders and the shareholders of ASL in a general
meeting for granting Options beyond the 10% limit set out in paragraphs 4.1(b)
or 4.1(c) (as the case may be) provided that the Options in excess of such limit
are granted only to Participants specifically identified by the Company and ASL
before such approval is sought. In such case, ASL shall send a circular to the
shareholders of which containing a generic description of the specified
Participant(s) who may be granted such Options, the number and terms of the
Options to be granted, the purpose of granting Options to the specified
Participant(s) with an explanation as to how the terms of the Options serve such
purpose, the information required under rule 17.02(2)(d) of the Listing Rules
and the disclaimer required under rule 17.02(4) of the Listing Rules.

 



19

 

 

3.A new Section 4.3 is added to the Plan and read as follows:

LR17.03(13)

 

Section 4.1 is subject always to compliance with the Listing Rules and the
determination by the Board on the adjustment under Section 4.2 is subject to
confirmation by auditor or independent financial adviser as contemplated under
the Listing Rules.

 

4.Section 5.3(a) of the Plan is amended and restated in its entirety to read as
follows:

 

Maximum Number of Shares Issuable Pursuant to Incentive Stock Options. Subject
to Section 4.1 and adjustment as provided in Section 4.2, the maximum aggregate
number of shares of Stock that may be issued under the Plan pursuant to the
exercise of Incentive Stock Options shall not exceed the total number of shares
of Stock which may be issued upon exercise of all Options to be granted under
the Plan approved by the shareholders of ASL as at the Adoption Date (the “ISO
Share Limit”). The maximum aggregate number of shares of Stock that may be
issued under the Plan pursuant to all Awards other than Incentive Stock Options
shall be the number of shares determined in accordance with Section 4.1, subject
to adjustment as provided in Section 4.2.

 

5.A new Section 5.4 and Section 5.5 are added to the Plan and read as follows:

 

5.4Granting of Options to Connected Persons.

LR17.04

 

(a) Each grant of Options to a Participant who is a director, chief executive or
substantial shareholder (all within the meaning ascribed under the Listing
Rules) of ASL, or any of their respective associates, must be approved by the
independent non-executive directors of ASL (excluding the independent
non-executive director of ASL who is the relevant Participant).

 

(b) Where the Board proposes to grant Options to a Participant who is a
substantial shareholder or an independent non-executive director of ASL, or any
of their respective associates, which would result in the shares issued and to
be issued upon exercise of all Awards already granted and to be granted
(including options exercised, cancelled and outstanding) to such Participant
under the Plan and the other stock plan in the 12-month period up to and
including the date of grant:

 

(i) representing in aggregate over 0.1% of the total number of shares of Stock
in issue; and

 

(ii) having an aggregate value, based on the Fair Market Value of the shares of
Stock at the date of each grant, in excess of HK$5 million,

 

such further grant of Options must be approved by the shareholders of ASL. In
such a case, ASL shall send a circular to its shareholders containing all
information as required under the Listing Rules. Such grantee, his/her
associates and all core connected persons of ASL must abstain from voting in
favor of such general meeting.

 



20

 

 

(c) The circular to be issued by ASL to its shareholders pursuant to Section
5.4(b) shall contain the following information:

 

(i) the details of the number and terms (including the exercise price) of the
Options to be granted to each Participant, which must be fixed before the
shareholders’ meeting, and the date of the board meeting of ASL for proposing
such further grant is to be taken as the date of grant for the purpose of
calculating the exercise price;

 

(ii) a recommendation from the independent non-executive directors of ASL
(excluding the independent non-executive director who is the relevant
Participant) to the independent shareholders as to voting;

 

(iii) the information required under Rules 17.02(2)(c) and (d) and the
disclaimer required under Rule 17.02(4) of the Listing Rules; and

 

(iv) the information required under Rule 2.17 of the Listing Rules.

 

(d) Any change in the terms of Options granted to a Participant who is a
substantial shareholder of ASL or an independent non-executive director of ASL,
or any of their respective associates, must be approved by the shareholders of
ASL at general meeting. The requirements for the granting of Options to a
director or chief executive of ASL set out in Section 5.5 do not apply where the
Participant is only a proposed director or chief executive of ASL.

 

5.5Maximum Entitlement of Shares of Each Participant.

LR17.03(4)

 

(a) Subject to Sections 5.4 and 5.5(b), unless approved by the shareholders of
ASL, the total number of shares of Stock issued and to be issued upon exercise
of the Options granted to each Participant (including both exercised and
outstanding options) in any 12-month period must not exceed 1% of the total
number of shares of Stock in issue.

 

(b) Notwithstanding Section 5.5(a), where any further grant of Options to a
Participant would result in the shares of Stock issued and to be issued upon
exercise of all Options granted and to be granted to that Participant (including
exercised, cancelled and outstanding Options) in the 12-month period up to and
including the date of such further grant representing in aggregate over 1% of
the total number of shares of Stock in issue, such further grant must be
separately approved by the shareholders of ASL in general meeting with that
Participant and his close associates (within the meaning as ascribed under the
Listing Rules) (or his associates if the Participant is a connected person)
abstaining from voting. In such case, ASL must send a circular to its
shareholders and the circular must disclose the identity of the Participant, the
number and terms of the Options to be granted (and Options previously granted to
such Participant), the information required under Rule 17.02(2)(d) of the
Listing Rules and the disclaimer required under Rule 17.02(4) of the Listing
Rules. The number and terms (including the exercise price) of the Options to be
granted to such Participant shall be fixed before approval of the shareholders
of ASL and the date of Board meeting for proposing such further grant should be
taken as the date of grant for the purpose of calculating the exercise price.

 



21

 

 

6.Section 6.1 of the Plan is amended to add the following sentence immediately
after the end of Section 6.1:

 

However, the exercise price of Awards to be granted after ASL has resolved to
seek a separate listing of the Company on any stock exchange and up to the
listing date of the Company must be not lower than the new issue price (if any).

 

7.Section 6.5 of the Plan is amended and restated in its entirety to read as
follows:

 

Transferability of Options. During the lifetime of the Participant, an Option
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative. No Option shall be assignable or transferable by the
Participant.

 

8.Section 8 of the Plan is amended to add a new Section 8.3 as follows:

LR17.03(8)

 

8.3 Acceptance of Awards. An Award shall be deemed to have been granted and
accepted by the Participants and to have taken effect when the duplicate of the
Award Agreement comprising acceptance of the offer duly signed by the
Participants is received by the Company within 28 days from the date of grant
(the “Acceptance Period”). To the extent that the offer is not accepted within
the Acceptance Period in the manner indicated above, it shall be deemed to have
been irrevocably declined by the Participant and the offer shall automatically
lapse and become null and void.

 

9.Section 12 of the Plan is amended to add the following new Section 12.2 as
follows:

 

12.2 Any amendment of the Plan pursuant to Section 12.1 shall be subject always
to the compliance with the Listing Rules. In particular and without prejudice to
the generality of Section 12.1, subject to changes in applicable law,
regulations or rules that would permit otherwise, without the approval of the
Company’s shareholders, there shall be (a) no alterations to the terms and
conditions of this Plan which are of a material nature, or any change to the
terms of Options granted except where the alterations take effect automatically
under the existing terms of this Plan, and (b) no alteration to the specific
provisions of this Plan which relate to the matters set out in Rule 17.03 of the
Listing Rules altered to the advantage of Participants, or changes to the
authority of the Board in relation to any alteration of the terms of this Plan.

 

10.Section 13.10 of the Plan is amended to add the following sentence
immediately after the end of Section 13.10:

 

Section 13.10 is subject always to compliance with the Listing Rules (where
applicable).

 

22

 

 

GRID DYNAMICS INTERNATIONAL, INC.
2018 STOCK PLAN
STOCK OPTION AGREEMENT
FOR U.S. GRANTS

 

1. Grant of Option. Grid Dynamics International, Inc., a California corporation
(the “Company”), hereby grants to the person (“Optionee”), named in the Notice
of Grant of Stock Option (the “Notice”), an option (the “Option”) to purchase
the total number of shares of Common Stock (the “Shares”), at the exercise price
per Share set forth in the Notice (the “Exercise Price”) subject to the terms,
definitions and provisions of the Grid Dynamics International, Inc. 2018 Stock
Plan (including Addendum A attached thereto, the “Plan”), which is incorporated
in this Stock Option Agreement (this “Agreement”) by reference. Unless otherwise
defined in this Agreement, the terms used in this Agreement or the Notice shall
have the meanings defined in the Plan. The vested Shares and the Unvested Shares
(as defined below) are entitled to the same rights as shares of the Company’s
Common Stock, including rights to receive dividends or other distributions to
shareholders as well as the right to vote the vested Shares and Unvested Shares.

 

2. Designation of Option. This Option is intended to be an Incentive Stock
Option as defined in Section 422 of the Code only to the extent so designated in
the Notice, and to the extent it is not so designated or to the extent this
Option does not qualify as an Incentive Stock Option, it is intended to be a
Nonstatutory Stock Option.

 

Notwithstanding the above, if designated as an Incentive Stock Option, in the
event that the Shares subject to this Option (and all other incentive stock
options granted to Optionee by the Company or any Parent or Subsidiary,
including under other plans) that first become exercisable in any calendar year
have an aggregate fair market value (determined for each Share as of the date of
grant of the option covering such Share) in excess of $100,000, the Shares in
excess of $100,000 shall be treated as subject to a nonstatutory stock option,
in accordance with the Plan.

 

3. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting/Exercise Schedule set out in the Notice and with the
provisions of Section 6.4 of the Plan as follows:

 

(a) Right to Exercise.

 

(i) This Option may not be exercised for a fraction of a share.

 

(ii) In the event of Optionee’s death, Disability or other termination of
Service, the exercisability of this Option is governed by Section 5 below,
subject to the limitations contained in this Section 3.

 

(iii) In no event may this Option be exercised after the Option Expiration Date
set forth in the Notice.

 

23

 

 

(b) Method of Exercise.

 

(i) This Option shall be exercisable by execution and delivery of the exercise
notice attached hereto as Exhibit A, the exercise agreement attached hereto as
Exhibit B or of any other form of written notice approved for such purpose by
the Company which shall state Optionee’s election to exercise this Option, the
number of Shares in respect of which this Option is being exercised, and such
other representations and agreements as to the holder’s investment intent with
respect to such Shares as may be required by the Company pursuant to the
provisions of the Plan. Such written notice shall be signed by Optionee and
shall be delivered to the Company by such means as are determined by the Company
in its discretion to constitute adequate delivery. The written notice shall be
accompanied by payment of the aggregate Exercise Price for the purchased Shares.

 

(ii) As a condition to the exercise of this Option and as further set forth in
the Plan, Optionee agrees to make adequate provision for federal, state or other
applicable tax, withholding, required deductions or other payments, if any,
which arise upon the grant, vesting or exercise of this Option, or disposition
of Shares, whether by withholding, direct payment to the Company, or otherwise,
as determined by the Company in its sole discretion.

 

(iii) The Company is not obligated, and will have no liability for failure, to
issue or deliver any Shares upon exercise of this Option unless such issuance or
delivery would comply with any applicable laws, with such compliance determined
by the Company in consultation with its legal counsel. This Option may not be
exercised until such time as the Plan has been approved by the holders of
capital stock of the Company, or if the issuance of such Shares upon such
exercise or the method of payment of consideration for such Shares would
constitute a violation of any applicable laws, including any applicable U.S.
federal or state or foreign securities laws or any other law or regulation,
including any rule under Part 221 of Title 12 of the Code of Federal Regulations
as promulgated by the Federal Reserve Board, or the requirements of any stock
exchange or market system upon which the Shares may then be listed. As a
condition to the exercise of this Option, the Company may require Optionee to
make any representation and warranty to the Company as may be required by any
applicable laws. Assuming such compliance, for income tax purposes the Shares
shall be considered transferred to Optionee on the date on which this Option is
exercised with respect to such Shares.

 

(iv) Subject to compliance with all applicable laws, this Option shall be deemed
to be exercised upon receipt by the Company of the appropriate written notice of
exercise accompanied by the Exercise Price and the satisfaction of any
applicable obligations described in Section 3(b)(ii) above.

 

4. Method of Payment. Unless otherwise specified by the Company in its sole
discretion to comply with Applicable Laws or facilitate the administration of
the Plan, payment of the Exercise Price shall be in any form authorized by the
terms of the Plan.

 

Optionee understands and agrees that, if required by the Company or Applicable
Laws, any cross-border cash remittance made to exercise this Option or transfer
proceeds received upon the sale of Shares must be made through a locally
authorized financial institution or registered foreign exchange agency and may
require Optionee to provide to such entity certain information regarding the
transaction. Moreover, Optionee understands and agrees that the future value of
the underlying Shares is unknown and cannot be predicted with certainty and may
decrease in value, even below the Exercise Price. Optionee understands that
neither the Company nor any Subsidiary Corporations or affiliate is responsible
for any foreign exchange fluctuation between local currency and the United
States Dollar or the selection by the Company or any Subsidiary Corporations or
affiliate in its sole discretion of an applicable foreign currency exchange rate
that may affect the value of the Option (or the calculation of income or
tax-related items thereunder).

 



24

 

 

5. Termination of Relationship. Following the date of termination of Optionee’s
Service for any reason (the “Termination Date”), Optionee may exercise this
Option only as set forth in the Notice and this Section 5. If Optionee does not
exercise this Option within the Option Expiration Date set forth in the Notice
or the termination periods set forth below, this Option shall terminate in its
entirety. In no event may any Option be exercised after the Option Expiration
Date of this Option as set forth in the Notice.

 

(a) General Termination. In the event of termination of Optionee’s Service other
than as a result of Optionee’s Disability or death or Optionee’s termination for
Cause, the Option, to the extent unexercised and exercisable by the Optionee on
the date on which the Optionee’s Service terminated, may be exercised by the
Optionee at any time prior to the expiration of the Option Expiration Date or
such other period of time as is set forth in the Notice.

 

(b) Termination upon Disability of Optionee. In the event of termination of
Optionee’s Service as a result of Optionee’s Disability, the Option, to the
extent unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee (or the Optionee’s guardian or
legal representative) at any time prior to the Option Expiration Date or such
other period of time as is set forth in the Notice.

 

(c) Death of Optionee. In the event of termination of Optionee’s Service as a
result of Optionee’s death, or in the event of Optionee’s death within 3
month(s) following Optionee’s Termination Date, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee’s legal representative or other
person who acquired the right to exercise the Option by reason of the Optionee’s
death at any time prior to the expiration of the Option Expiration Date or such
other period of time as is set forth in the Notice.

 

(d) Termination for Cause. In the event of termination of Optionee’s Service for
Cause, the Option (including any vested portion thereof) shall immediately
terminate in its entirety upon first notification to Optionee of such
termination for Cause. If Optionee’ s Service is suspended pending an
investigation of whether Optionee’s Service will be terminated for Cause, all
Optionee’s rights under this Option, including the right to exercise this
Option, shall be suspended during the investigation period.

 

6. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by him or her. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee.

 



25

 

 

7. Lock-Up Agreement. If so requested by the Company or the underwriters in
connection with the initial public offering of the Company’s securities
registered under the Securities Act of 1933, as amended, Optionee shall not
sell, make any short sale of, loan, grant any option for the purchase of, or
otherwise dispose of any securities of the Company however or whenever acquired
(except for those being registered) without the prior written consent of the
Company or such underwriters, as the case may be, for 180 days from the
effective date of the registration statement, plus such additional period, to
the extent required by FINRA rules, up to a maximum of 216 days from the
effective date of the registration statement, and Optionee shall execute an
agreement reflecting the foregoing as may be requested by the underwriters at
the time of such offering.

 

8. Effect of Agreement. Optionee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof (and
has had an opportunity to consult counsel regarding the Option terms), and
hereby accepts this Option and agrees to be bound by its contractual terms as
set forth herein and in the Plan. Optionee hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Administrator
regarding any questions relating to this Option. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of the
Notice and this Agreement, the Plan terms and provisions shall prevail.

 

9. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Optionee’s participation in the Plan, on the Option and on
any award or Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with any applicable
laws or facilitate the administration of the Plan. Optionee agrees to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. Furthermore, Optionee acknowledges that the laws of the country in
which Optionee is working at the time of grant, vesting and exercise of the
Option or the sale of Shares received pursuant to this Agreement (including any
rules or regulations governing securities, foreign exchange, tax, labor, or
other matters) may subject Optionee to additional procedural or regulatory
requirements that Optionee is and will be solely responsible for and must
fulfill.

 

10. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Optionee’s current or future participation in
the Plan by electronic means or to request Optionee’s consent to participate in
the Plan by electronic means. Optionee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

 

11. Unvested Share Repurchase Option.

 

(a) Grant of Unvested Share Repurchase Option. In the event the Optionee’s
Service is terminated for any reason or no reason, with or without cause, or, if
the Optionee, the Optionee’s legal representative, or other holder of shares
acquired pursuant to this Agreement, attempts to sell, exchange, transfer,
pledge, or otherwise dispose of (other than pursuant to an Ownership Change
Event) any Unvested Shares, as defined in Section 11(b) below, the Company shall
have the right to repurchase the Unvested Shares under the terms and subject to
the conditions set forth in this Section 11 (the “Unvested Share Repurchase
Option”).

 

(b) Unvested Shares Defined. The “Unvested Shares” shall mean, on any given
date, the number of Shares acquired upon exercise of the Option which exceed the
vested portion determined as of such date.

 

26

 

 

(c) Exercise of Unvested Share Repurchase Option. The Company may exercise the
Unvested Share Repurchase Option by written notice to the Optionee within sixty
(60) days after (a) termination of the Optionee’s Service or (b) the Company has
received notice of the attempted disposition of Unvested Shares. If the Company
fails to give notice within such sixty (60) day period, the Unvested Share
Repurchase Option shall terminate unless the Company and the Optionee have
extended the time for the exercise of the Unvested Share Repurchase Option. The
Unvested Share Repurchase Option must be exercised, if at all, for all of the
Unvested Shares, except as the Company and the Optionee otherwise agree.

 

(d) Payment for Shares and Return of Shares to Company. The purchase price per
share being repurchased by the Company shall be an amount equal to the
Optionee’s original cost per share, as adjusted for stock splits, stock
dividends and the like (the “Repurchase Price”). The Company shall pay the
aggregate Repurchase Price to the Optionee in cash within thirty (30) days after
the date of the written notice to the Optionee of the Company’s exercise of the
Unvested Share Repurchase Option. For purposes of the foregoing, cancellation of
any purchase money indebtedness of the Optionee to any Participating Company for
the shares shall be treated as payment to the Optionee in cash to the extent of
the unpaid principal and any accrued interest canceled. The shares being
repurchased shall be delivered to the Company by the Optionee at the same time
as the delivery of the Repurchase Price to the Optionee.

 

(e) Assignment of Unvested Share Repurchase Option. The Company shall have the
right to assign the Unvested Share Repurchase Option at any time, whether or not
such option is then exercisable, to one or more persons as may be selected by
the Company.

 

(f) Ownership Change Event. Upon the occurrence of an Ownership Change Event,
any and all new, substituted or additional securities or other property to which
the Optionee is entitled by reason of the Optionee’s ownership of Unvested
Shares shall be immediately subject to the Unvested Share Repurchase Option and
included in the terms “Shares” and “Unvested Shares” for all purposes of the
Unvested Share Repurchase Option with the same force and effect as the Unvested
Shares immediately prior to the Ownership Change Event. While the aggregate
Repurchase Price shall remain the same after such Ownership Change Event, the
Repurchase Price per Unvested Share upon exercise of the Unvested Share
Repurchase Option following such Ownership Change Event shall be adjusted as
appropriate.

 

(g) Election under Section 83(b) of the Code. If the Optionee exercises this
Option to purchase Shares are both nontransferable and subject to the Company’s
Unvested Share Repurchase Option, which constitutes a substantial risk of
forfeiture, the Optionee understands that the Optionee should consult with the
Optionee’s tax advisor regarding the advisability of filing with the Internal
Revenue Service an election under Section 83(b) of the Code, which must be filed
no later than thirty (30) days after the date on which the Optionee exercises
the Option. Shares acquired upon exercise of the Option are nontransferable and
subject to a substantial risk of forfeiture if they are unvested and are subject
to a right of the Company to repurchase such shares at the Optionee’s original
purchase price if the Optionee’s Service terminates. Failure to file an election
under Section 83(b), if appropriate, may result in adverse tax consequences to
the Optionee. However, an election under Section 83(b) may, under certain
circumstances, result in adverse tax consequences to the Optionee. The Optionee
acknowledges that the Optionee has been advised to consult with a tax advisor
prior to the exercise of the Option regarding the tax consequences to the
Optionee of the exercise of the Option and the effect of filing or not filing an
election under Section 83(b). AN ELECTION UNDER SECTION 83(b) MUST BE FILED, IF
AT ALL, WITHIN 30 DAYS AFTER THE DATE ON WHICH THE OPTIONEE PURCHASES SHARES.
THIS TIME PERIOD CANNOT BE EXTENDED. THE OPTIONEE ACKNOWLEDGES THAT TIMELY
FILING OF A SECTION 83(b) ELECTION, IF APPROPRIATE, IS THE OPTIONEE’S SOLE
RESPONSIBILITY, EVEN IF THE OPTIONEE REQUESTS THE COMPANY OR ITS REPRESENTATIVE
TO FILE SUCH ELECTION ON HIS OR HER BEHALF.

 



27

 

 

12. Miscellaneous.

 

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law. For
purposes of litigating any dispute that may arise directly or indirectly from
this Agreement, the parties hereby submit and consent to the exclusive
jurisdiction of the State of California and agree that any such litigation shall
be conducted only in the state and federal courts located in Contra Costa
County, California, and no other courts.

 

(b) Entire Agreement: Enforcement of Rights. This Agreement, together with the
Notice to which this Agreement is attached and the Plan, sets forth the entire
agreement and understanding of the parties relating to the subject matter herein
and therein and merges all prior or contemporaneous discussions between the
parties. Except as contemplated under the Plan, no modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing signed by the parties to this Agreement. The failure
by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.

 

(c) True-Up Policy. Optionee understands that the Company has adopted a True-Up
Policy as set forth in Section 7 of the Plan.

 

(d) Severability. If one or more provisions of this Agreement are held to be
unenforceable under Applicable Laws, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.

 

(e) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or by overnight
courier or sent by email or fax (upon customary confirmation of receipt), or
forty-eight (48) hours after being deposited in the U.S. mail as certified or
registered mail with postage prepaid, addressed to the party to be notified at
such party’s address or fax number as set forth on the signature page, as
subsequently modified by written notice, or if no address is specified on the
signature page, at the most recent address set forth in the Company’s books and
records.

 

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

(g) Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of Optionee under this Agreement may not be
assigned without the prior written consent of the Company.

 

28

 

 

GRID DYNAMICS INTERNATIONAL, INC.

 

EARLY EXERCISE NOTICE AND RESTRICTED STOCK PURCHASE AGREEMENT

 

This Agreement (“Agreement”) is made as of____________ by and between Grid
Dynamics International, Inc., a California corporation (the “Company”),
and_____________________ (“Purchaser”). To the extent any capitalized terms used
in this Agreement are not defined, they shall have the meaning ascribed to them
in the Company’s 2018 Stock Plan (the “Plan”) and the Option Agreement (as
defined below).

 

1. Exercise of Option. Subject to the terms and conditions hereof, Purchaser
hereby elects to exercise his or her option to purchase shares of the Common
Stock (the “Shares”) of the Company under and pursuant to the Plan, the Notice
of Stock Option Grant and the Stock Option Agreement granted____________________
(the “Option Agreement”). Of these Shares, Purchaser has elected to
purchase_______________________ of those Shares which have become vested as of
the date hereof under the Vesting/Exercise Schedule set forth in the Notice of
Stock Option Grant (the “Vested Shares”) and Shares which have not yet vested
under such Vesting/Exercise Schedule (the “Unvested Shares”). The purchase price
for the Shares shall be $___________ per Share for a total purchase price of $
The term “Shares” refers to the purchased Shares and all securities received in
connection with the Shares pursuant to stock dividends or splits, all securities
received in replacement of the Shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other properties to which Purchaser is entitled by reason of
Purchaser’s ownership of the Shares. The Vested Shares and the Unvested Shares
are entitled to the same rights as shares of the Company’s Common Stock,
including rights to receive dividends or other distributions to shareholders as
well as the right to vote the Vested Shares and Unvested Shares.

 

2. Time and Place of Exercise; Section 83(b) Election.

 

(a) The purchase and sale of the Shares under this Agreement shall occur at the
principal office of the Company simultaneously with the execution and delivery
of this Agreement, the payment of the aggregate exercise price by any method
listed in Section 3 of the Option Agreement, and the satisfaction of any
applicable tax, withholding, required deductions or other payments, all in
accordance with the provisions of Section 2(b) of the Option Agreement. The
Company shall issue the Shares to Purchaser by entering such Shares in
Purchaser’s name as of such date in the books and records of the Company or, if
applicable, a duly authorized transfer agent of the Company, against payment of
the exercise price therefor by Purchaser. If applicable, the Company will
deliver to Purchaser a certificate representing the Shares as soon as
practicable following such date.

 

(b) Purchaser understands that Purchaser may elect to be taxed at the time the
Unvested Shares are purchased, rather than when and as the Repurchase Option
expires, by filing an election under Section 83(b) (an "83(b) Election ") of the
Internal Revenue Code of 1986, as amended (the "Code"), with the Internal
Revenue Service within 30 days from the date of purchase. Even if the fair
market value of the Unvested Shares at the time of the execution of this
Agreement equals the amount paid for the Unvested Shares, the election must be
made to avoid income tax treatment under Section 83(a) in the future. Purchaser
understands that failure to file such an election in a timely manner may result
in adverse tax consequences for Purchaser. Purchaser further understands that an
additional copy of such election form should be filed with his federal income
tax return for the calendar year in which the date of this Agreement falls.
Purchaser acknowledges that the foregoing is only a summary of the effect of
United States federal income taxation with respect to purchase of the Unvested
Shares hereunder, and does not purport to be complete.

 



29

 

 

Purchaser further agrees that he will execute and file a copy of the 83(b)
Election attached hereto as Attachment A (for tax purposes in connection with
the early exercise of an option) within 30 days from the date of exercise.

 

3. Limitations on Transfer. In addition to any other limitation on transfer
created by any applicable laws, Purchaser shall not assign, encumber or dispose
of any interest in the Shares while the Shares are subject to the Company’s
Repurchase Option (as defined below). After any Shares have been released from
such Repurchase Option, Purchaser shall not assign, encumber or dispose of any
interest in such Shares except in compliance with the provisions below and any
applicable laws.

 

(a) Repurchase Option.

 

(i) In the event of the voluntary or involuntary termination of Purchaser’s
Continuous Service Status with the Company for any reason (including death or
Disability), with or without Cause, the Company shall upon the date of such
termination (the “Termination Date”) have an irrevocable, exclusive option (the
“Repurchase Option”) for a period of sixty (60) days from such date to
repurchase all or any portion of the Unvested Shares (as defined below) held by
Purchaser as of the Termination Date at the original purchase price per Share
(adjusted for any stock splits, stock dividends and the like) specified in
Section 1. As used herein, “Unvested Shares” means Shares that have not yet been
released from the Repurchase Option.

 

(ii) Unless the Company notifies Purchaser within sixty (60) days from the
Termination Date that it does not intend to exercise its Repurchase Option with
respect to some or all of the Unvested Shares, the Repurchase Option shall be
deemed automatically exercised by the Company as of the end of such sixty (60)
day period following such termination, provided that the Company may notify
Purchaser that it is exercising its Repurchase Option as of a date prior to the
end of such sixty (60) day period. Unless Purchaser is otherwise notified by the
Company pursuant to the preceding sentence that the Company does not intend to
exercise its Repurchase Option as to some or all of the Unvested Shares to which
it applies at the time of termination, execution of this Agreement by Purchaser
constitutes written notice to Purchaser of the Company’s intention to exercise
its Repurchase Option with respect to all Unvested Shares to which such
Repurchase Option applies. The Company, at its choice, may satisfy its payment
obligation to Purchaser with respect to exercise of the Repurchase Option by
either(A) delivering a check to Purchaser in the amount of the purchase price
for the Unvested Shares being repurchased, or (B) in the event Purchaser is
indebted to the Company, canceling an amount of such indebtedness equal to the
purchase price for the Unvested Shares being repurchased, or (C) by a
combination of (A) and (B) so that the combined payment and cancellation of
indebtedness equals such purchase price. In the event of any deemed automatic
exercise of the Repurchase Option pursuant to this Section 3(a)(ii) in which
Purchaser is indebted to the Company, such indebtedness equal to the purchase
price of the Unvested Shares being repurchased shall be deemed automatically
canceled as of the end of such sixty (60) day period following termination of
Purchaser’s employment or consulting relationship unless the Company otherwise
satisfies its payment obligations. As a result of any repurchase of Unvested
Shares pursuant to this Section 3(a), the Company shall become the legal and
beneficial owner of the Unvested Shares being repurchased and shall have all
rights and interest therein or related thereto, and the Company shall have the
right to transfer to its own name the number of Unvested Shares being
repurchased by the Company, without further action by Purchaser.

 



30

 

 

(iii) One hundred percent (100%) of the Shares shall initially be subject to the
Repurchase Option. The Unvested Shares shall be released from the Repurchase
Option in accordance with the Vesting/Exercise Schedule set forth in the Notice
of Stock Option Grant until all Shares are released from the Repurchase Option.
Fractional shares shall be rounded to the nearest whole share.

 

(b) Right of First Refusal. Before any Shares held by Purchaser or any
transferee of Purchaser (either being sometimes referred to herein as the
“Holder”) may be sold or otherwise transferred (including transfer by gift or
operation of law), the Company or its assignee(s) shall have a right of first
refusal to purchase the Shares on the terms and conditions set forth in this
Section 3(b) (the “Right of First Refusal”).

 

(i) Notice of Proposed Transfer. The Holder of the Shares shall deliver to the
Company a notice (the “Notice”) stating: (A) the Holder’s bona fide intention to
sell or otherwise transfer such Shares; (B) the name of each proposed purchaser
or other transferee (“Proposed Transferee”); (C) the number of Shares to be
transferred to each Proposed Transferee; and (D) the terms and conditions of
each proposed sale or transfer, including (without limitation) the purchase
price for such Shares (the “Purchase Price”). The Holder shall offer the Shares
at the Purchase Price and upon the same terms (or terms as similar as reasonably
possible) to the Company or its assignee(s).

 

(ii) Exercise of Right of First Refusal. At any time within 30 days after
receipt of the Notice, the Company and/or its assignee(s) may, by giving written
notice to the Holder, elect to purchase any or all of the Shares proposed to be
transferred to any one or more of the Proposed Transferees, at the Purchase
Price. If the Purchase Price includes consideration other than cash, the cash
equivalent value of the non-cash consideration shall be determined by the Board
in good faith.

 

(iii) Payment. Payment of the Purchase Price shall be made, at the election of
the Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness, or by any combination thereof within 60
days after receipt of the Notice or in the manner and at the times set forth in
the Notice, unless otherwise restricted pursuant to the Option Agreement.

 

(iv) Holder’s Right to Transfer. If any of the Shares proposed in the Notice to
be transferred to a given Proposed Transferee are not purchased by the Company
and/or its assignee(s) as provided in this Section 3 (b), then the Holder may
sell or otherwise transfer any unpurchased Shares to that Proposed Transferee at
the Purchase Price or at a higher price, provided that such sale or other
transfer is consummated within 120 days after the date of the Notice and
provided further that any such sale or other transfer is effected in accordance
with any Applicable Laws and the Proposed Transferee agrees in writing that the
provisions of this Section 3 and the waiver of statutory information rights in
Section 9 shall continue to apply to the Shares in the hands of such Proposed
Transferee. The Company, in consultation with its legal counsel, may require the
Holder to provide an opinion of counsel evidencing compliance with Applicable
Laws. If the Shares described in the Notice are not transferred to the Proposed
Transferee within such period, or if the Holder proposes to change the price or
other terms to make them more favorable to the Proposed Transferee, a new Notice
shall be given to the Company, and the Company and/or its assignees shall again
be offered the Right of First Refusal before any Shares held by the Holder may
be sold or otherwise transferred.

 



31

 

 

(v) Exception for Certain Family Transfers. Anything to the contrary contained
in this Section 3(b) notwithstanding, the transfer of any or all of the Shares
during Holder’s lifetime or on Holder’s death by will or intestacy to Holder’s
Immediate Family or a trust for the benefit of Holder’s Immediate Family shall
be exempt from the provisions of this Section 3(b). “Immediate Family” as used
herein shall mean Holder themselves, lineal descendant or antecedent, spouse (or
spouse’s antecedents), father, mother, brother or sister (or their descendants),
stepchild (or their antecedents or descendants), aunt or uncle (or their
antecedents or descendants), brother-in-law or sister-in-law (or their
antecedents or descendants) and shall include adoptive relationships. In such
case, the transferee or other recipient shall receive and hold the Shares so
transferred subject to the provisions of this Section 3, and there shall be no
further transfer of such Shares except in accordance with the terms of this
Section 3.

 

(c) Company’s Right to Purchase upon Involuntary Transfer. In the event, at any
time after the date of this Agreement, of any transfer by operation of law or
other involuntary transfer (including death or divorce, but excluding a transfer
to Immediate Family as set forth in Section 3(b)(v) above) of all or a portion
of the Shares by the record holder thereof, the Company shall have an option to
purchase any or all of the Shares transferred at the greater of the purchase
price paid by Purchaser pursuant to this Agreement or the Fair Market Value of
the Shares on the date of transfer (as determined by the Company). Upon such a
transfer, the Holder shall promptly notify the Secretary of the Company of such
transfer. The right to purchase such Shares shall be provided to the Company for
a period of 30 days following receipt by the Company of notice from the Holder.

 

(d) Assignment. The right of the Company to purchase any part of the Shares may
be assigned in whole or in part to any shareholder or shareholders of the
Company or other persons or organizations.

 

(e) Restrictions Binding on Transferees. All transferees of Shares or any
interest therein will receive and hold such Shares or interest subject to the
provisions of this Agreement and the terms of the Option Agreement, including
Section 6 of the Option Agreement and, insofar as applicable, the Repurchase
Option. In the event of any purchase by the Company hereunder where the Shares
or interest are held by a transferee, the transferee shall be obligated, if
requested by the Company, to transfer the Shares or interest to the Purchaser
for consideration equal to the amount to be paid by the Company hereunder. In
the event the Repurchase Option is deemed exercised by the Company pursuant to
Section 3 (a)(ii) hereof, the Company may deem any transferee to have
transferred the Shares or interest to Purchaser prior to their purchase by the
Company, and payment of the purchase price by the Company to such transferee
shall be deemed to satisfy Purchaser’s obligation to pay such transferee for
such Shares or interest, and also to satisfy the Company’s obligation to pay
Purchaser for such Shares or interest. Any sale or transfer of the Shares shall
be void unless the provisions of this Agreement are satisfied.

 

32

 

(f) Termination of Rights. The Right of First Refusal granted the Company by
Section 3(b) above and the option to repurchase the Shares in the event of an
involuntary transfer granted the Company by Section 3(c) above shall terminate
upon the first sale of Common Stock of the Company to the general public
pursuant to a registration statement filed with and declared effective by the
Securities and Exchange Commission under the Securities Act of 1933, as amended
(the “Securities Act”). Upon termination of such transfer restrictions, the
Company will remove any stop-transfer notices referred to in Section 6(b) below
and related to the restrictions in this Section 3 and, if certificates are
issued, a new certificate or certificates representing the Shares not
repurchased shall be issued, on request, without the legend referred to in
Section 6(a)(ii) below and delivered to Holder.

 

4. Escrow of Unvested Shares. For purposes of facilitating the enforcement of
the provisions of Section 3 above, Purchaser agrees, immediately upon receipt of
the certificate(s) for the Shares subject to the Repurchase Option, to deliver
such certificate(s), together with an Assignment Separate from Certificate in
the form attached to this Agreement as Attachment B executed by Purchaser and by
Purchaser’s spouse (if required for transfer), in blank, to the Secretary of the
Company, or the Secretary’s designee, to hold such certificate(s) and Assignment
Separate from Certificate in escrow and to take all such actions and to
effectuate all such transfers and/or releases as are in accordance with the
terms of this Agreement. Purchaser hereby acknowledges that the Secretary of the
Company, or the Secretary’s designee, is so appointed as the escrow holder with
the foregoing authorities as a material inducement to make this Agreement and
that said appointment is coupled with an interest and is accordingly
irrevocable. Purchaser agrees that said escrow holder shall not be liable to any
party hereof (or to any other party). The escrow holder may rely upon any
letter, notice or other document executed by any signature purported to be
genuine and may resign at any time. Purchaser agrees that if the Secretary of
the Company, or the Secretary’s designee, resigns as escrow holder for any or no
reason, the Board shall have the power to appoint a successor to serve as escrow
holder pursuant to the terms of this Agreement.

 

5. Investment and Taxation Representations. In connection with the purchase of
the Shares, Purchaser represents to the Company the following:

 

(a) Purchaser is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Shares. Purchaser is purchasing the
Shares for investment for Purchaser’s own account only and not with a view to,
or for resale in connection with, any “distribution” thereof within the meaning
of the Securities Act or under any applicable provision of state law. Purchaser
does not have any present intention to transfer the Shares to any other person
or entity.

 

(b) Purchaser understands that the Shares have not been registered under the
Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser’s investment
intent as expressed herein.

 

(c) Purchaser further acknowledges and understands that the securities must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available. Purchaser further
acknowledges and understands that the Company is under no obligation to register
the securities.

 

33

 

 

(d) Purchaser is familiar with the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer of the
securities (or from an affiliate of such issuer), in a non-public offering
subject to the satisfaction of certain conditions. Purchaser understands that
the Company provides no assurances as to whether he or she will be able to
resell any or all of the Shares pursuant to Rule 144, which rule requires, among
other things, that the Company be subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended, that resales of securities take
place only after the holder of the Shares has held the Shares for certain
specified time periods, and under certain circumstances, that resales of
securities be limited in volume and take place only pursuant to brokered
transactions. Notwithstanding this Section 5(d), Purchaser acknowledges and
agrees to the restrictions set forth in Section 5(e) below.

 

(e) Purchaser further understands that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
Staff of the Securities and Exchange Commission has expressed its opinion that
persons proposing to sell private placement securities other than in a
registered offering and otherwise than pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own risk.

 

(f) Purchaser understands that Purchaser may suffer adverse tax consequences as
a result of Purchaser’s purchase or disposition of the Shares. Purchaser
represents that Purchaser has consulted any tax consultants Purchaser deems
advisable in connection with the purchase or disposition of the Shares and that
Purchaser is not relying on the Company for any tax advice.

 

6. Restrictive Legends and Stop-Transfer Orders.

 

(a) Legends. Any certificate or certificates representing the Shares shall bear
the following legends (as well as any legends required by the Company or
applicable state and federal corporate and securities laws):

 

(i) “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933

 

34

 

(ii) “THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE
SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH AND MAY BE OBTAINED FROM THE
SECRETARY OF THE COMPANY AT NO CHARGE.’

 

(b) Stop-Transfer Notices. Purchaser agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

 

(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

 

7. No Employment Rights. Nothing in this Agreement shall affect in any manner
whatsoever any right with respect to continuation of an employment or consulting
relationship with the Company (any parent, subsidiary or affiliate), nor shall
it interfere in any way with such employee’s or consultant’s right or the
Company’s (parent’s, subsidiary’s or affiliate’s) right to terminate his or her
employment or consulting relationship at any time, with or without cause.

 

8. Lock-Up Agreement. The lock-up provisions set forth in Section 6 of the
Option Agreement shall apply to the Shares issued upon exercise of the Option
hereunder and Purchaser reaffirms Purchaser’s obligations set forth therein.

 

9. Waiver of Statutory Information Rights. Optionee acknowledges and understands
that, but for the waiver made herein, Optionee would be entitled, upon written
demand stating the purpose thereof, to inspect for any proper purpose the
accounting books and records and minutes of proceedings of the shareholders and
the board and committees of the board, and such books and records of
subsidiaries of the Company, if any, under the circumstances and in the manner
provided in Section 1601 of the General Corporation Law of California (any and
all such rights, and any and all such other rights of Optionee as may be
provided for in Section 1601, the “Inspection Rights”). In light of the
foregoing, until the first sale of Common Stock of the Company to the general
public pursuant to a registration statement filed with and declared effective by
the Securities and Exchange Commission under the Securities Act of 1933, as
amended, Optionee hereby unconditionally and irrevocably waives the Inspection
Rights, whether such Inspection Rights would be exercised or pursued directly or
indirectly pursuant to Section 1601 or otherwise, and covenants and agrees never
to directly or indirectly commence, voluntarily aid in any way, prosecute,
assign, transfer, or cause to be commenced any claim, action, cause of action,
or other proceeding to pursue or exercise the Inspection Rights. The foregoing
waiver applies to the Inspection Rights of Optionee in Optionee’s capacity as a
shareholder and shall not affect any rights of a director, in his or her
capacity as such, under Section 1601. The foregoing waiver shall not apply to
any contractual inspection rights of Optionee under any written agreement with
the Company.

 



35

 

 

10. Miscellaneous.

 

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law. For
purposes of litigating any dispute that may arise directly or indirectly from
this Agreement, the parties hereby submit and consent to the exclusive
jurisdiction of the State of California and agree that any such litigation shall
be conducted only in the courts of Contra Costa County, California, or the
federal courts of the United States located in Contra Costa County, California,
and no other courts.

 

(b) Entire Agreement; Enforcement of Rights. This Agreement, together with the
Option Agreement and the Plan, sets forth the entire agreement and understanding
of the parties relating to the subject matter herein and merges all prior or
contemporaneous discussions between them. No modification of or amendment to
this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing signed by the parties to this Agreement. The failure
by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.

 

(c) Severability. If one or more provisions of this Agreement are held to be
unenforceable under Applicable Laws, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

(d) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or by overnight
courier or sent by email or fax (upon customary confirmation of receipt), or
forty-eight (48) hours after being deposited in the U.S. mail as certified or
registered mail with postage prepaid, addressed to the party to be notified at
such party’s address or fax number as set forth on the signature page, as
subsequently modified by written notice, or if no address is specified on the
signature page, at the most recent address set forth in the Company’s books and
records.

 

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

(f) Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of Purchaser under this Agreement may only
be assigned with the prior written consent of the Company.

 

(g) California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO THE
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM
QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON
THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.

 

[Signature Page Follows]

 

36

 

 

The parties have executed this Early Exercise Notice and Restricted Stock
Purchase Agreement as of the date first set forth above.

 

THE COMPANY: PURCHASER:       __________________________   (PRINT NAME) GRID
DYNAMICS INTERNATIONAL, INC. __________________________

 

By: __________________________   By: __________________________
              (Signature)                 (Signature)       Name:
__________________________   Name: __________________________      
Title:__________________________   Title:__________________________      

Address:

5000 Executive Parkway Suite 520,

San Ramon, CA 94583

  Address:       Email:   Fax:___________________________           Email:

 

SIGNATURE PAGE

EARLY EXERCISE NOTICE AND

RESTRICTED STOCK PURCHASE AGREEMENT

 

37

 

 

SPOUSE CONSENT

 

I, _____________________ , spouse of (“Purchaser”), have read and hereby approve
the foregoing Agreement. In consideration of the Company’s granting my spouse
the right to purchase the Shares as set forth in the Agreement, I hereby agree
to be bound irrevocably by the Agreement and further agree that any community
property or other such interest that I may have in the Shares shall hereby be
similarly bound by the Agreement. I hereby appoint my spouse as my
attorney-in-fact with respect to any amendment or exercise of any rights under
the Agreement.

 

Spouse of Purchaser (if applicable)

 

SIGNATURE PAGE

EARLY EXERCISE NOTICE AND

RESTRICTED STOCK PURCHASE AGREEMENT

 

38

 

 

ATTACHMENT A

SECTION 83(B) ELECTION

 

39

 

 

ATTACHMENT B

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED and pursuant to that certain Early Exercise Notice and
Restricted Stock Purchase Agreement between the undersigned (“Purchaser”) and
Grid Dynamics International, Inc., a California corporation (the “Company”),
dated_____________________ (the “Agreement”), Purchaser hereby sells, assigns
and transfers unto the Company _______________________________________
(____________ ) shares of the Common Stock of the Company, standing in
Purchaser’s name on the books of the Company and represented by Certificate No.
___, and does hereby irrevocably constitute and appoint to transfer said stock
on the books of the Company with full power of substitution in the premises.
THIS ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND THE
ATTACHMENTS THERETO.

  

  PURCHASER:     Dated:     (PRINT NAME)       (Signature)       Address:      
Fax:   Email:       Spouse of Purchaser (if applicable)

 

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this assignment is to enable the Company to exercise its Repurchase
Option set forth in the Agreement without requiring additional signatures on the
part of Purchaser.

 

40

 

 

EXHIBIT B
GRID DYNAMICS INTERNATIONAL, INC.
2018 STOCK PLAN
EXERCISE AGREEMENT

 

This Exercise Agreement (this “Agreement”) is made as of_________________ by and
between Grid Dynamics International, Inc., a California corporation (the
“Company”), and___________________ (“Purchaser”). To the extent any capitalized
terms used in this Agreement are not defined, they shall have the meaning
ascribed to them in the Company’s 2018 Stock Plan (the “Plan”) and the Option
Agreement (as defined below).

 

1. Exercise of Option. Subject to the terms and conditions hereof, Purchaser
hereby elects to exercise his or her option to purchase ______________________
shares of the Common Stock (the “Shares”) of the Company under and pursuant to
the Plan, the Notice of Stock Option Grant and the Stock Option Agreement
granted ______________________ (the “Option Agreement”). The purchase price for
the Shares shall be $_____________ per Share for a total purchase price of
$______________ . The term “Shares” refers to the purchased Shares and all
securities received in connection with the Shares pursuant to stock dividends or
splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other property to which Purchaser is
entitled by reason of Purchaser’s ownership of the Shares. To the extent the
Option Agreement permits the exercise of Unvested Shares (as defined in the
Option Agreement) and Purchaser elects to purchase such unvested Shares, then
such Unvested Shares shall be subject to repurchase in accordance with Section
11 of the Option Agreement. The vested Shares and the Unvested Shares are
entitled to the same rights as shares of the Company’s Common Stock, including
rights to receive dividends or other distributions to shareholders as well as
the right to vote the vested Shares and Unvested Shares.

 

2. Time and Place of Exercise. The purchase and sale of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the execution and delivery of this Agreement, the payment of the aggregate
exercise price by any method listed in Section 3 of the Option Agreement, and
the satisfaction of any applicable tax, withholding, required deductions or
other payments, all in accordance with the provisions of Section 2(b) of the
Option Agreement. The Company shall issue the Shares to Purchaser by entering
such Shares in Purchaser’s name as of such date in the books and records of the
Company or, if applicable, a duly authorized transfer agent of the Company,
against payment of the exercise price therefor by Purchaser. If applicable, the
Company will deliver to Purchaser a certificate representing the Shares as soon
as practicable following such date.

 



41

 

 

3. Limitations on Transfer. In addition to any other limitation on transfer
created by Applicable Laws, Purchaser shall not assign, encumber or dispose of
any interest in the Shares except in compliance with the provisions below and
Applicable Laws.

 

(a) Right of First Refusal. Before any Shares held by Purchaser or any
transferee of Purchaser (either being sometimes referred to herein as the
“Holder”) may be sold or otherwise transferred (including transfer by gift or
operation of law), the Company or its assignee(s) shall have a right of first
refusal to purchase the Shares on the terms and conditions set forth in this
Section 3(a) (the “Right of First Refusal”).

 

(i) Notice of Proposed Transfer. The Holder of the Shares shall deliver to the
Company a written notice (the “Notice”) stating: (A) the Holder’s bona fide
intention to sell or otherwise transfer such Shares; (B) the name of each
proposed purchaser or other transferee (“Proposed Transferee”); (C) the number
of Shares to be transferred to each Proposed Transferee; and (D) the terms and
conditions of each proposed sale or transfer, including (without limitation) the
purchase price for such Shares (the “Purchase Price”). The Holder shall offer
the Shares at the Purchase Price and upon the same terms (or terms as similar as
reasonably possible) to the Company or its assignee(s).

 

(ii) Exercise of Right of First Refusal. At any time within 30 days after
receipt of the Notice, the Company and/or its assignee(s) may, by giving written
notice to the Holder, elect to purchase all or none of the Shares proposed to be
transferred to any one or more of the Proposed Transferees, at the Purchase
Price. If the Purchase Price includes consideration other than cash, the cash
equivalent value of the non-cash consideration shall be determined by the Board
in good faith.

 

(iii) Payment. Payment of the Purchase Price shall be made, at the election of
the Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness, or by any combination thereof within 60
days after receipt of the Notice or in the manner and at the times set forth in
the Notice unless otherwise restricted pursuant to the Option Agreement.

 

(iv) Holder’s Right to Transfer. If any of the Shares proposed in the Notice to
be transferred to a given Proposed Transferee are not purchased by the Company
and/or its assignee(s) as provided in this Section 3(a), then the Holder may
sell or otherwise transfer any unpurchased Shares to that Proposed Transferee at
the Purchase Price or at a higher price, provided that such sale or other
transfer is consummated within 120 days after the date of the Notice and
provided further that any such sale or other transfer is effected in accordance
with any Applicable Laws and the Proposed Transferee agrees in writing that the
provisions of this Section 3 and the waiver of statutory information rights in
Section 8 shall continue to apply to the Shares in the hands of such Proposed
Transferee. The Company, in consultation with its legal counsel, may require the
Holder to provide an opinion of counsel evidencing compliance with Applicable
Laws. If the Shares described in the Notice are not transferred to the Proposed
Transferee within such period, or if the Holder proposes to change the price or
other terms to make them more favorable to the Proposed Transferee, a new Notice
shall be given to the Company, and the Company and/or its assignees shall again
be offered the Right of First Refusal before any Shares held by the Holder may
be sold or otherwise transferred.

 

(v) Exception for Certain Family Transfers. Anything to the contrary contained
in this Section 3(a) notwithstanding, the transfer of any or all of the Shares
during Holder’s lifetime or on Holder’s death by will or intestacy to Holder’s
Immediate Family or a trust for the benefit of Holder’s Immediate Family shall
be exempt from the provisions of this Section 3(a). “Immediate Family” as used
herein shall mean Holder themselves, lineal descendant or antecedent, spouse (or
spouse’s antecedents), father, mother, brother or sister (or their descendants),
stepchild (or their antecedents or descendants), aunt or uncle (or their
antecedents or descendants), brother-in-law or sister-in-law (or their
antecedents or descendants) and shall include adoptive relationships. In such
case, the transferee or other recipient shall receive and hold the Shares so
transferred subject to the provisions of this Section 3, and there shall be no
further transfer of such Shares except in accordance with the terms of this
Section 3.

 



42

 

 

(b) Company’s Right to Purchase upon Involuntary Transfer. In the event of any
transfer by operation of law or other involuntary transfer (including death or
divorce, but excluding a transfer to Immediate Family as set forth in Section
3(a)(v) above) of all or a portion of the Shares by the record holder thereof,
the Company shall have an option to purchase any or all of the Shares
transferred at the greater of the purchase price paid by Purchaser pursuant to
this Agreement or the Fair Market Value of the Shares on the date of transfer
(as determined by the Company). Upon such a transfer, the Holder shall promptly
notify the Secretary of the Company of such transfer. The right to purchase such
Shares shall be provided to the Company for a period of 30 days following
receipt by the Company of written notice from the Holder.

 

(c) Assignment. The right of the Company to purchase any part of the Shares may
be assigned in whole or in part to any holder or holders of capital stock of the
Company or other persons or organizations.

 

(d) Restrictions Binding on Transferees. All transferees of Shares or any
interest therein will receive and hold such Shares or interest subject to the
provisions of this Agreement and the terms of the Option Agreement, including,
without limitation, Section 7 of the Option Agreement. Any sale or transfer of
the Shares shall be void unless the provisions of this Agreement are satisfied.

 

(e) Termination of Rights. The Right of First Refusal granted the Company by
Section 3(a) above and the option to repurchase the Shares in the event of an
involuntary transfer granted the Company by Section 3(b) above shall terminate
upon the first sale of Common Stock of the Company to the general public
pursuant to a registration statement filed with and declared effective by the
Securities and Exchange Commission under the Securities Act. Upon termination of
such transfer restrictions, the Company will remove any stop-transfer notices
referred to in Section 5(b) below and related to the restrictions in this
Section 3 and, if certificates are issued, a new certificate or certificates
representing the Shares not repurchased shall be issued, on request, without the
legend referred to in Section 5(a)(ii) below and delivered to Holder.

 

4. Investment and Taxation Representations. In connection with the purchase of
the Shares, Purchaser represents to the Company the following:

 

(a) Purchaser is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Shares. Purchaser is purchasing the
Shares for investment for Purchaser’s own account only and not with a view to,
or for resale in connection with, any “distribution” thereof within the meaning
of the Securities Act or under any applicable provision of state law. Purchaser
does not have any present intention to transfer the Shares to any other person
or entity.

 

43

 

 

(b) Purchaser understands that the Shares have not been registered under the
Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser’s investment
intent as expressed herein.

 

(c) Purchaser further acknowledges and understands that the securities must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available. Purchaser further
acknowledges and understands that the Company is under no obligation to register
the securities.

 

(d) Purchaser is familiar with the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer of the
securities (or from an affiliate of such issuer), in a non-public offering
subject to the satisfaction of certain conditions. Purchaser understands that
the Company provides no assurances as to whether he or she will be able to
resell any or all of the Shares pursuant to Rule 144, which rule requires, among
other things, that the Company be subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended, that resales of securities take
place only after the holder of the Shares has held the Shares for certain
specified time periods, and under certain circumstances, that resales of
securities be limited in volume and take place only pursuant to brokered
transactions. Notwithstanding this Section 4(d), Purchaser acknowledges and
agrees to the restrictions set forth in Section 4(e) below.

 

(e) Purchaser further understands that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the

Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rule 144 is
not exclusive, the Staff of the Securities and Exchange Commission has expressed
its opinion that persons proposing to sell private placement securities other
than in a registered offering and otherwise than pursuant to Rule 144 will have
a substantial burden of proof in establishing that an exemption from
registration is available for such offers or sales, and that such persons and
their respective brokers who participate in such transactions do so at their own
risk.

 

(f) Purchaser understands that Purchaser may suffer adverse tax consequences as
a result of Purchaser’s purchase or disposition of the Shares. Purchaser
represents that Purchaser has consulted any tax consultants Purchaser deems
advisable in connection with the purchase or disposition of the Shares and that
Purchaser is not relying on the Company for any tax advice.

 



44

 

 

5. Restrictive Legends and Stop-Transfer Orders.

 

(a) Legends. Any certificate or certificates representing the Shares shall bear
the following legends (as well as any legends required by the Company or
applicable state and federal corporate and securities laws):

 

i.“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

.“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE
SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH AND MAY BE OBTAINED FROM THE
SECRETARY OF THE COMPANY AT NO CHARGE.”

 

(b) Stop-Transfer Notices. Purchaser agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

 

(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

 

6. No Employment Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a parent, subsidiary or
affiliate of the Company, to terminate Purchaser’s employment or consulting
relationship, for any reason, with or without cause.

 

7. Lock-Up Agreement. The lock-up provisions set forth in Section 6 of the
Option Agreement shall apply to the Shares issued upon exercise of the Option
hereunder and Purchaser reaffirms Purchaser’s obligations set forth therein.

 



45

 

 

8. Waiver of Statutory Information Rights. Optionee acknowledges and understands
that, but for the waiver made herein, Optionee would be entitled, upon written
demand stating the purpose thereof, to inspect for any proper purpose the
accounting books and records and minutes of proceedings of the shareholders and
the board and committees of the board, and such books and records of
subsidiaries of the Company, if any, under the circumstances and in the manner
provided in Section 1601 of the General Corporation Law of California (any and
all such rights, and any and all such other rights of Optionee as may be
provided for in Section 1601, the “Inspection Rights”). In light of the
foregoing, until the first sale of Common Stock of the Company to the general
public pursuant to a registration statement filed with and declared effective by
the Securities and Exchange Commission under the Securities Act of 1933, as
amended, Optionee hereby unconditionally and irrevocably waives the Inspection
Rights, whether such Inspection Rights would be exercised or pursued directly or
indirectly pursuant to Section 1601 or otherwise, and covenants and agrees never
to directly or indirectly commence, voluntarily aid in any way, prosecute,
assign, transfer, or cause to be commenced any claim, action, cause of action,
or other proceeding to pursue or exercise the Inspection Rights. The foregoing
waiver applies to the Inspection Rights of Optionee in Optionee’s capacity as a
shareholder and shall not affect any rights of a director, in his or her
capacity as such, under Section 1601. The foregoing waiver shall not apply to
any contractual inspection rights of Optionee under any written agreement with
the Company.

 

9. Miscellaneous.

 

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law. For
purposes of litigating any dispute that may arise directly or indirectly from
this Agreement, the parties hereby submit and consent to the exclusive
jurisdiction of the State of California and agree that any such litigation shall
be conducted only in the courts of California or the federal courts of the
United States located in Contra Costa County, California, and no other courts.

 

(b) Entire Agreement; Enforcement of Rights. This Agreement, together with the
Option Agreement and the Plan, sets forth the entire agreement and understanding
of the parties relating to the subject matter herein and merges all prior or
contemporaneous discussions between them. No modification of or amendment to
this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing signed by the parties to this Agreement. The failure
by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.

 

(c) Severability. If one or more provisions of this Agreement are held to be
unenforceable under Applicable Laws, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

(d) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or by overnight
courier or sent by email or fax (upon customary confirmation of receipt), or
forty-eight (48) hours after being deposited in the U.S. mail as certified or
registered mail with postage prepaid, addressed to the party to be notified at
such party’s address or fax number as set forth on the signature page, as
subsequently modified by written notice, or if no address is specified on the
signature page, at the most recent address set forth in the Company’s books and
records.

 

46

 

 

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

(f) Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of and be enforceable by the Company’s successors and
assigns. The rights and obligations of Purchaser under this Agreement may only
be assigned with the prior consent of the Company.

 

(g) California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO THE
QUALIFICATION IS INLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM
QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON
THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.

 

47

 

 

The parties have executed this Exercise Agreement as of the date first set forth
above.

 

THE COMPANY: PURCHASER:       __________________________ GRID DYNAMICS
INTERNATIONAL, INC. (PRINT NAME)

 

By: __________________________   By: __________________________
              (Signature)                 (Signature)      
Name:_________________________   Name:_________________________      
Title:__________________________   Title:__________________________      
Address: 5000 Executive Parkway Suite 520, San Ramon, CA 94583   Address:      
Email:   Fax:___________________________          

Email: _________________________

 

I,____________________, spouse of (“Purchaser”), have read and hereby approve
the foregoing Agreement. In consideration of the Company’s granting my spouse
the right to purchase the Shares as set forth in the Agreement, I hereby agree
to be bound irrevocably by the Agreement and further agree that any community
property or other such interest that I may have in the Shares shall hereby be
similarly bound by the Agreement. I hereby appoint my spouse as my
attorney-in-fact with respect to any amendment or exercise of any rights under
the Agreement.

 

Spouse of Purchaser (if applicable)

 

SIGNATURE PAGE

EXERCISE AGREEMENT

 

 



 

 